Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2005

Betancourt v. Nash
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4284




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Betancourt v. Nash" (2005). 2005 Decisions. Paper 1241.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1241


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 04-4284
                                  ________________

                     CAMILO BETANCOURT-SALDARRIAGE,

                                                        Appellant

                                           v.

                               JOHN NASH, WARDEN

                                  ________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                             (D.C. Civ. No. 04-cv-04045)
                      District Judge: Honorable Joseph E. Irenas
                                  ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 21, 2005

             Before: RENDELL, AMBRO and FUENTES, Circuit Judges

                                  (Filed May 5, 2005)

                                  ________________

                                      OPINION
                                  ________________

PER CURIAM

      In 2001 Camilo Betancourt-Saldarriage was convicted in the United States District

Court for the Eastern District of New York of conspiracy to import heroin. The court
imposed a sentence of 51 months imprisonment (it is unclear from the present record

whether a term of supervised release was also imposed). In calculating Betancourt-

Saldarriage’s good time credits under 18 U.S.C. § 3624 the Bureau of Prisons applied 28

C.F.R. § 523.20 and determined his release date to be February 16, 2005. Arguing that

the regulation contradicts the plain meaning of the statute, Betancourt-Saldarriage filed a

habeas corpus petition pursuant to 28 U.S.C. § 2241 in which he claims that his release

date should instead be January 20, 2005. In the alternative, he argues that even if the

statute were ambiguous, he should benefit from the “rule of lenity.” The District Court

disagreed and denied the petition. This appeal followed.1 We note that Betancourt-

Saldarriage was released from prison on February 16, 2005.

       The outcome of the appeal is controlled by our recent decision in O’Donald v.

Johns, 402 F.3d 172 (3d Cir. 2005). There, the appellant presented an argument

essentially the same as that advanced by Betancourt-Saldarriage here. We rejected it,

finding that section 3624(b) is ambiguous but agreeing with the Second, Seventh and

Ninth Circuit Court of Appeals that the BOP’s interpretation of section 3624(b) is

reasonable. We declined to apply the “rule of lenity” because the ambiguity in the statute

had been otherwise resolved. In light of O’Donald, we will affirm the judgment of the

District Court.




  1
  We have jurisdiction under 28 U.S.C. § 1291. Our review is plenary. Roussos v.
Menifee, 122 F.3d 159, 161 n.3 (3d Cir. 1997).

                                             2